Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED APRIL 30, 2008 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-53224 ACROPOLIS PRECIOUS METALS INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 2620 South Maryland Parkway Suite 341 Las Vegas, Nevada 89125-0541 (Address of principal executive offices, including zip code.) 702-735-1772 (telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YES x NO ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer, non-accelerated filer, and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES x NO ¨ State the number of shares outstanding of each of the issuers classes of common equity, as of the latest practicable date: 6,135,000 as of June 9, 2008. PART I  FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ACROPOLIS PRECIOUS METALS INC. (An Exploration Stage Company) Balance Sheets April 30, January 31, 2008 2008 (Unaudited) ASSETS Current Assets Cash $ 985 $ 3,249 Total Current Assets 985 3,249 Mineral interest acquisition costs, less reserve for impairment of $5,000 and $5,000, respectively - - Total Assets $ 985 $ 3,249 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIENCY) Current Liabilities Accounts payable and accrued liabilities $ 8,167 $ 3,337 Due to related party 38,897 38,897 Total current liabilities 47,064 42,234 Stockholders' Equity (Deficiency) Common stock, $0.00001 par value; authorized 75,000,000 shares, issued and outstanding 6,135,000 shares 61 61 Additional paid-in capital 17,629 17,629 Deficit accumulated during the exploration stage (63,769
